This is an appeal by the defendant husband from a decree granting a divorce from the bonds of matrimony to the wife, awarding her custody of three minor children born of the marriage, and also awarding plaintiff alimony and support for the children.
Plaintiff charged defendant with extreme cruelty. Defendant in a cross-bill likewise charged plaintiff with extreme cruelty. The parties were married in *Page 168 
September, 1925. They separated approximately seven years later. The wife left the home, took the three minor children with her and returned to the home of her parents. The case was heard in open court nearly a year after the separation. There is decided conflict in the testimony given by and in behalf of the respective parties. Because it would serve no purpose we forego detailed review. Suffice it to say that since the parties and their witnesses appeared in person before the trial judge he was in a far better position than we to determine relative credibility of the litigants and witnesses; and on this record we are content to accept his decision. Plaintiff charges that her husband committed upon her a most reprehensible and wholly unjustifiable assault, and the circuit judge found this charge sustained by the testimony. Careful review of this record discloses no good reason for disturbing the decree granting the divorce or the provisions therein contained as to custody of children, alimony and support money. There is no merit in defendant's complaint relative to plaintiff having been permitted by the circuit judge to amend her bill of complaint. The decree granted is affirmed, with costs to appellee.
NELSON SHARPE, C.J. and POTTER, FEAD, WIEST, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred. *Page 169